Case: 21-174      Document: 15   Page: 1    Filed: 09/24/2021




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

             In re: FREDERICK C. FERMIN,
                          Petitioner
                   ______________________

                          2021-174
                   ______________________

    On Petition for Writ of Mandamus to the United States
Court of Appeals for Veterans Claims in No. 18-6419, Sen-
ior Judge William A. Moorman.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

        Before DYK, PROST, and HUGHES, Circuit Judges.
PER CURIAM.
                         ORDER
    Frederick C. Fermin seeks “extraordinary relief pursu-
ant to Local Rule 21(a),” ECF No. 2 at 1, * to compel the
United States Court of Appeals for Veterans Claims to
strike its August 31, 2020 order in his case. Mr. Fermin




    *   Federal Circuit Rule 21 authorizes parties to file
writs of mandamus and prohibition and other extraordi-
nary writs.
Case: 21-174    Document: 15      Page: 2    Filed: 09/24/2021




2                                               IN RE: FERMIN




also moves for leave to supplement his “writ for extraordi-
nary relief under Rule 21,” ECF No. 13.
     On January 28, 2020, the Veterans Court issued a de-
cision affirming in part a decision of the Board of Veterans’
Appeals. In March 2020, Mr. Fermin appealed to this
court. On August 4, 2020, this court dismissed Mr. Fer-
min’s appeal for lack of jurisdiction. While his appeal was
pending before this court, Mr. Fermin filed at the Veterans
Court a motion to recall the judgment and to reconsider the
January 28, 2020 decision. On August 31, 2020, the Veter-
ans Court denied that motion. Mr. Fermin did not file a
notice of appeal from that decision. Instead, on July 26,
2021, Mr. Fermin filed this petition at this court seeking to
compel the Veterans Court to strike that order.
     Mandamus relief is not appropriate when a petitioner
fails to seek relief through the normal appeal process. See
Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943) (ex-
plaining that mandamus “may not appropriately be used
merely as a substitute for the appeal procedure prescribed
by the statute”); In re Pikulin, 243 F.3d 565 (Fed. Cir. 2000)
(unpublished table decision) (denying a petition for writ of
mandamus because the petitioner “had sixty days after the
entry of judgment” to file an appeal and “did not do so”).
Because Mr. Fermin here failed to seek review of the Vet-
erans Court’s order by way of a timely filed direct appeal,
we must deny his request for this extraordinary relief.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion for leave to supplement is granted to
the extent that ECF No. 13 is accepted for filing as a sup-
plement to Mr. Fermin’s petition, ECF No. 2.
Case: 21-174     Document: 15     Page: 3       Filed: 09/24/2021




IN RE: FERMIN                                                       3



      (2) The petition, ECF No. 2, is denied.
                                  FOR THE COURT

       September 24, 2021         /s/ Peter R. Marksteiner
             Date                 Peter R. Marksteiner
                                  Clerk of Court

s32